 

Exhibit 10.1

 

Execution Version

 

SERVICES AGREEMENT

 

by and between

 

American Hallmark Insurance Company of Texas

 

Hallmark Specialty Insurance Company

 

Hallmark Insurance Company

 

Hallmark National Insurance Company

 

Hallmark County Mutual Insurance Company

 

and

 

DARAG BERMUDA LTD.

 



 

 

 

Table of Contents

 

Page

 

ARTICLE I - BACKGROUND 1       ARTICLE II - DEFINITIONS 1       ARTICLE III -
SERVICES 5       ARTICLE IV - COMPANY OBLIGATIONS – TRANSITION PERIOD 13      
ARTICLE V - Third-Party Reinsurance 16       ARTICLE VI - SERVICE PROVIDER’S
OBLIGATIONS 16       ARTICLE VII - COMPLIANCE WITH LAWS 17       ARTICLE VIII -
TERM 19       ARTICLE IX - TERMINATION 19       ARTICLE X - WARRANTIES 20      
ARTICLE XI - RECORD KEEPING, AUDIT AND INSPECTION 20       ARTICLE XII -
COMPLAINTS 23       ARTICLE XIII - NOTICES 24       ARTICLE XIV - AMENDMENTS 24
      ARTICLE XV - COUNTERPARTS 24       ARTICLE XVI - NO ADDITIONAL
CONSIDERATION 24       ARTICLE XVII - ASSIGNMENT 24

 

Attachments:

 

SCHEDULE A – SCHEDULE OF TRANSITION MILESTONES 

EXHIBIT A – FORM OF CLAIMS SUMMARY REPORT

 



-i-

 

 

SERVICES AGREEMENT

 

(hereinafter referred to as the “Agreement”)

 

by and between

 

AMERICAN HALLMARK INSURANCE COMPANY OF TEXAS, HALLMARK SPECIALTY INSURANCE
COMPANY, HALLMARK INSURANCE COMPANY, HALLMARK NATIONAL INSURANCE COMPANY,
Hallmark County Mutual Insurance Company

 

(hereinafter collectively referred to as the “Company”)

 

and

 

DARAG BERMUDA LTD.

 

(hereinafter referred to as the “Service Provider”)

 

(each a “Party” and collectively the “Parties”)

 

ARTICLE I - BACKGROUND

 

A.The Company, the Service Provider and DARAG Insurance (Guernsey) Limited
(“DARAG Guernsey”) have entered into a Loss Portfolio Transfer Reinsurance
Contract (the “Loss Portfolio Transfer Agreement”), whereby the Company shall
cede to the Service Provider and DARAG Guernsey, and the Service Provider and
DARAG Guernsey shall assume from the Company, the Ultimate Net Loss of the
Company pursuant to the terms of the Loss Portfolio Transfer Agreement (the
“Transaction”).

 

B.The Service Provider shall provide the Claims Handling and Administrative
Services to the Company and shall have authority and responsibility for the
handling and administration of Claims applicable to the Subject Business,
including Reinsurer ECO/XPL in accordance with the terms of this Agreement.

 

ARTICLE II - DEFINITIONS

 

A.In this Agreement:

 

“Affiliate” means, in relation to any Party, any person or entity under the
control of or under common control with the Party.

 

“Applicable Law(s)” has the meaning given to it in the Loss Portfolio Transfer
Agreement.

 

“Audited Party” has the meaning given to it in paragraph F of the Record
Keeping, Audit and Inspection Article.

 

“Auditing Party” has the meaning given to it in paragraph F of the Record
Keeping, Audit and Inspection Article.

 





 

 

“Record Retention Period” shall have the meaning set out in paragraph B of the
Record Keeping, Audit and Inspection Article.

 

“Business Day” has the meaning given to it in the Loss Portfolio Transfer
Agreement.

 

“Cause” shall be defined as a material breach of any provision of this
Agreement.

 

“Claims” means all claims reported under the Reinsured Policies, with the
exception of the claims relating to any Retained ECO/XPL.

 

“Claims Handling and Administrative Services” has the meaning given to it in
paragraph A.1 of the Services Article.

 

“Closing” has the meaning given to it in the Loss Portfolio Transfer Agreement.

 

“Closing Date” has the meaning given to it in the Loss Portfolio Transfer
Agreement.

 

“Company Litigation” means (i) any Litigation in which the Company is named as a
party and (ii) any Litigation relating to the claims relating to the Retained
ECO/XPL.

 

“Complaints” has the meaning given to it in paragraph A of the Complaints
Article.

 

“Consents” means all approvals, authorizations, licenses, and permissions
required from any person, organization or government or similar body including
any Regulatory Authority.

 

“DARAG Guernsey” has the meaning given to it in paragraph A of the Background
Article.

 

“Extra Contractual Obligations/Loss in Excess of Policy Limits” has the meaning
given to it in the Loss Portfolio Transfer Agreement.

 

“Fees” has the meaning given to it in paragraph B.5 of the Company Obligations –
Transition Period Article.

 

“HIPAA” has the meaning given to it in paragraph A.1 of the Compliance with Laws
Article.

 

“Legal and Regulatory Department of the Company” is Arizona Department of
Insurance, Oklahoma Insurance Department and Texas Department of Insurance.

 

“Legal and Regulatory Department of the Service Provider” is the Bermuda
Monetary Authority.

 

“Litigation” means any legal action or proceeding relating to the Subject
Business, including but not limited to third-party lawsuits against insureds,
arbitrations, declaratory judgments, and Extra Contractual Obligations/Loss in
Excess of Policy Limits arising out of or related to the Subject Business.
Litigation does not include any Complaints, inquiries or proceedings by
Regulatory Authorities relating solely to the Service Provider. For the
avoidance of doubt, Litigation includes Company Litigation.

 



Page 2

 

 

“Loss Adjustment Expense” has the meaning given to it in the Loss Portfolio
Transfer Agreement.

 

“Loss Escrow Accounts” has the meaning given to it in the Loss Portfolio
Transfer Agreement.

 

“Loss Portfolio Transfer Agreement” has the meaning given to it in paragraph A
of the Background Article.

 

“Notice” has the meaning given to it in the Notices Article.

 

“Out-Of-Pocket Costs” has the meaning given to it in paragraph B.5 of the
Company Obligations – Transition Period Article.

 

“Phase I Transition Services” has the meaning given to it in paragraph A of the
Company Obligations – Transition Period Article.

 

“Phase II Transition Services” has the meaning given to it in paragraph B of the
Company Obligations – Transition Period Article.

 

“PII” means personally identifiable information in any format (paper, electronic
or stored on media etc.) that the Service Provider becomes aware of in relation
to this Agreement.

 

“Privacy Insurance” has the meaning given to it in paragraph A.5 of the
Compliance with Laws Article.

 

“Record Retention Period” shall have the meaning set out in paragraph B of the
Record Keeping, Audit and Inspection Article.

 

“Regulatory Authority” means any person, body, authority, government, local
government, regulatory agency with regulatory enforcement, administrative and/or
criminal powers in any jurisdiction.

 

“Regulatory Proceedings” has the meaning given to it in paragraph B.4 of the
Services Article.

 

“Reinsured Policies” means the Company’s policies, contracts, agreements and
binders of insurance or reinsurance (including any endorsements, modifications
or amendments thereto) on the Subject Business.

 

“Reinsurer ECO/XPL” shall have the meaning set out in the Loss Portfolio
Transfer Agreement.

 

“Retained ECO/XPL” shall have the meaning set out in the Loss Portfolio Transfer
Agreement.

 

“Schedule of Milestones” has the meaning given to it in paragraph D of the
Company Obligations – Transition Period Article.

 



Page 3

 

 

“Serious Injury” means a fatality, amputation, spinal cord injury with paralysis
(resulting in partial or total paralysis), permanent loss of upper or lower
extremities, multiple fractures, brain injury, serious burns, a sexual
harassment or molestation claim, a class action suit, serious sensory impairment
or loss of sight, serious disfigurement or scarring, Extra Contractual
Obligations or Loss in Excess of Policy Limits, major organ injury or massive
internal organ damage.

 

“Service Records” shall have the meaning set out in paragraph A of the Record
Keeping, Audit and Inspection Article.

 

“Service Standards” has the meaning given to it in paragraph C of the Services
Article.

 

“Subcontractor” has the meaning given to it in paragraph A.3. of the Services
Article.

 

“Subject Business Information and Systems Data” means all data (including
personal data), information, financial transaction records, text, statistics,
analysis and other materials embodied in any form relating to the Subject
Business and which may be supplied by the Company and/or which the Company
(and/or any of its subcontractors) generates, collects, processes, stores or
transmits in connection with the Subject Business.

 

“Subject Business” has the meaning given to it in the Loss Portfolio Transfer
Agreement.

 

“Substantial Litigation” has the meaning given to it in paragraph B.5 of the
Services Article.

 

“third-party” means any person or entity which is not a Party to this Agreement.

 

“Third-Party Reinsurance” has the meaning given to it in the Loss Portfolio
Transfer Agreement.

 

“Third-Party Reinsurer” has the meaning given to it in paragraph B of the
Third-Party Reinsurance Article.

 

“Transaction” has the meaning given to it in paragraph A of the Background
Article.

 

“Transaction Documents” has the meaning given to it in the Loss Portfolio
Transfer Agreement.

 

“Transition End Date” is October 31, 2020.

 

“Transition Period” has the meaning given to it in paragraph B of the Company
Obligations – Transition Period Article.

 

“Transition Period – Phase I” has the meaning given to it in paragraph A of the
Company Obligations – Transition Period Article.

 

“Transition Period – Phase I End Time” has the meaning given to it in paragraph
B of the Company Obligations – Transition Period Article.

 



Page 4

 

 

“Transition Period – Phase II” has the meaning given to it in paragraph B of the
Company Obligations – Transition Period Article.

 

“Transition Services” has the meaning given to it in paragraph B of the Company
Obligations – Transition Period Article.

 

“Ultimate Net Loss” has the meaning given to it in the Loss Portfolio Transfer
Agreement.

 

B.Capitalized terms used in this Agreement and not otherwise defined herein will
have the meanings assigned to such terms in the Transaction Documents.

 

ARTICLE III - SERVICES

 

A.1.            The Company hereby appoints the Service Provider, and the
Service Provider hereby accepts appointment, to provide as an independent
contractor of the Company, from and after the Transition Period – Phase I End
Time, all of the administrative and other services necessary or appropriate in
connection with the administration of the Subject Business, including those
services set forth in this Services Article (the “Claims Handling and
Administrative Services”), all on the terms set forth in this Agreement. Except
as provided in this Agreement, the Claims Handling and Administrative Services
shall include, but not be limited to the defense, adjustment, settlement and
payment of all Claims, the recovery of all salvage and subrogation for any
liabilities incurred under the Reinsured Policies, the administration of
Litigation and Reinsurer ECO/XPL applicable to the Subject Business, as more
fully described below. Notwithstanding any other provision of this Agreement to
the contrary, the Company shall have the right to direct the Service Provider in
connection with the Claims Handling and Administrative Services to perform any
action necessary to comply with Applicable Law, or to cease performing any
action that constitutes a violation of Applicable Law.

 

2.            In order to assist the Service Provider in the performance of the
Claims Handling and Administrative Services hereunder, the Company hereby
appoints the Service Provider, with effect from the Transition Period – Phase I
End Time, as its attorney-in-fact with respect to the rights, duties, privileges
and obligations of the Company in and to the Subject Business, with full power
and authority to act in the name, place and stead of the Company with respect
thereto, including the power, without reservation, to service the Subject
Business, to adjust, to defend, to settle and to pay Claims, and to take such
other and further action as may be necessary or desirable to effect the
transactions contemplated by this Agreement, but in all cases only to the extent
of the rights and authority granted to the Service Provider pursuant to this
Agreement and in accordance with the terms hereof.

 



Page 5

 

 

3.            The Service Provider may employ one or more third-party
administrators or subcontractors for the performance of any Claims Handling and
Administrative Services (in each case, a “Subcontractor”) at the Service
Provider’s sole expense and subject to the Company’s prior written approval
(such approval not to be unreasonably withheld, conditioned or delayed). In
connection with such approval, the Company shall have the right to review and
request reasonable changes to any agreement to be entered into between the
Service Provider and a proposed Subcontractor, and the Service Provider shall
not amend any such agreement in a manner that materially affects the
Subcontractor’s performance of the Claims Handling and Administrative Services
without the Company’s prior written approval. In addition, each Subcontractor
shall be duly licensed as a claims adjustor in the United States to the extent
required under Applicable Law so as to permit the performances of the Claims
Handling and Administrative Services in compliance with Applicable Law.
Notwithstanding the foregoing, no such subcontracting or third-party
administration arrangement shall relieve the Service Provider from any of its
obligations or liabilities hereunder, and the Service Provider shall remain
responsible for all obligations or liabilities of each Subcontractor with
regards to the provision of such service or services as if provided by the
Service Provider. The Service Provider shall supervise each Subcontractor to
ensure its performance of any Claims Handling and Administrative Services
complies with the requirements of this Agreement.

 

4.            With respect to any Subcontractor, the Service Provider shall have
entered into agreements with such Subcontractor or otherwise require such
Subcontractor to (i) provide any regular audit compliance reports (such as SOC2
reports), financial statements or other documents or information in connection
with the Subject Business upon the Company’s reasonable request, (ii) comply
with paragraph A of the Compliance with Laws Article and paragraph I of the
Record Keeping, Audit and Inspection Article and (iii) comply with the Service
Standards.

 

5.            To the extent required by Applicable Law or as required for the
efficient performance of the Claims Handling and Administrative Services, the
Service Provider agrees to send to policyholders of the Reinsured Policies a
written notice prepared by the Service Provider and in a form reasonably
acceptable to the Company to the effect that the Service Provider has been
appointed by the Company to provide Claims Handling and Administrative Services.
The Service Provider shall provide such notice at a time and in a manner
reasonably acceptable to the Company and the Service Provider and in all events
in accordance with Applicable Law.

 

B.Subject to paragraph B of the Company Obligations – Transition Period Article,
the Service Provider shall provide the following Claims Handling and
Administrative Services after the Transition End Date (unless otherwise
specified below or elsewhere in the Agreement) until the termination or
expiration of this Agreement:

 

1.Administration and settlement of Claims. These rights include, without
limitation, the power to acknowledge, consider, review, investigate, deny,
defend, settle and pay Claims, determine coverage, commute policies, set and
adjust reserves and to take such other actions as may be necessary or desirable
to manage each Claim and fulfill the Service Provider’s other obligations with
respect to the Subject Business, including payment of all Claims and associated
expenses that are reinsured by the Service Provider using funds from the Loss
Escrow Accounts pursuant to the Loss Portfolio Transfer Agreement on a gross
basis (i.e., without deduction of any amounts payable under the Third-Party
Reinsurance). The Company will reimburse the Service Provider for Third-Party
Reinsurance in accordance with the Loss Portfolio Transfer Agreement. The
Company reserves the right to monitor, oversee and direct the Service Provider’s
actions under this Services Article as set forth in more detail below.

 



Page 6

 

 

The Service Provider shall not take any substantive action or decision in
respect of any Claim or recovery of any payments where the Service Provider or
any applicable Subcontractor knows that any such Claim or recovery:

 

a.involves any media or political interest, or public relations or reputation
issues; or

 

b.involves a party instigating a lawsuit against one or more of the entities
comprising the Company;

 

in each case, without first obtaining instructions from the Company, which shall
provide written instructions within seven (7) Business Days of the Service
Provider’s request, and the Service Provider will act in accordance with those
instructions.

 

Furthermore, Service Provider shall not take any legal action in relation to the
involvement of brokers or other intermediaries in the Reinsured Policies,
without first obtaining prior written consent from the Company (such consent not
to be unreasonably withheld).

 

Notwithstanding anything in this Agreement to the contrary, the Company shall
have the right to assume the adjustment and management of any Claim if it
reasonably determines that the Service Provider fails to administer such Claim
(including the supervision of the applicable Subcontractor) in any material
respect in accordance with the Service Standards and notifies the Service
Provider in writing of such failure, and the Services Provider does not cure
such failure within twenty (20) Business Days of receiving written notice
thereof from the Company. For the avoidance of doubt, the Service Provider shall
nevertheless remain responsible for the payment of such Claim as provided in
this paragraph B.

 

2.Subject to paragraph 1 above, the Service Provider shall be responsible for
pursuing all insured retentions, deductibles and claims for salvage or
subrogation in connection with the Subject Business beginning on the Closing
Date. The Company hereby assigns to the Service Provider the right to collect
any retention or deductible and to dispose of any salvage received as a result
of any loss settlement hereunder, and to enforce any right of the Company
against any person or organization for damages or equitable relief for any loss
under any of the Subject Business, employing legal counsel as and when
appropriate. The Company agrees to furnish the Service Provider, on request, any
and all legal instruments reasonably necessary to recover any retention or
deductible and to implement the foregoing salvage and subrogation.
Notwithstanding the foregoing, the Company or a Third-Party Reinsurer, to the
extent permitted or required under the relevant Third-Party Reinsurance
agreement, at its expense, shall have the right to pursue any insured
retentions, deductibles and claims for salvage or subrogation in connection with
the Subject Business after the Closing Date upon prior written notice to the
Service Provider, if the Service Provider elects not to undertake such actions.

 



Page 7

 

 

3.The Service Provider shall provide any information reasonably required by the
Company in order for the Company to meet its legal, statutory or auditing
obligations and allowing the Company reasonable access to claim files in the
possession of or maintained by the Service Provider or its Subcontractors in
connection with the Subject Business.

 

Upon the reasonable request of the Company, the Service Provider shall timely
prepare such reports and summaries, including statistical summaries, as are
reasonably necessary to satisfy any requirements imposed by a Regulatory
Authority upon the Company with respect to the Reinsured Policies. In addition,
the Service Provider, upon the reasonable request of the Company, shall promptly
provide to the Company copies of all existing records relating to the Reinsured
Policies (including, with respect to records maintained in machine readable
form, hard copies) that are necessary for the Company to satisfy such
requirements. Among other responsibilities:

 

a.The Service Provider shall promptly prepare and furnish to Regulatory
Authorities such reports and related summaries, certificates of compliance and
other reports required by a Regulatory Authority with respect to the Reinsured
Policies.

 

b.The Service Provider shall assist and cooperate with the Company in taking
such actions as are commercially reasonable and appropriate in connection with
any and all market conduct or other Regulatory Authority examinations relating
to the Reinsured Policies.

 

4.Subject to the Complaints Article herein, the Service Provider shall promptly
notify the Company of any Complaints, inquiries or proceedings by Regulatory
Authorities (“Regulatory Proceedings”) relating to the Subject Business.
Similarly, the Company shall promptly notify the Service Provider of any
Regulatory Proceedings relating to the Subject Business. The Service Provider
shall respond to such Regulatory Proceedings within the requested time frame for
response or if no such time frame is provided, within the time frame as allowed
by Applicable Law and shall provide promptly a copy of proposed response to the
Legal and Regulatory Department of the Company for the Company’s prior review
and comment; provided, the Company shall have at least two (2) Business Days to
review such proposed response. The Company shall provide its comments to the
Service Provider, if any, promptly and no later than two (2) Business Days
before the response is due to the relevant Regulatory Authority. If the Company
does not provide any comments pursuant to the two immediately preceding
sentences, the proposed response shall be deemed to be approved by the Company.
The Service Provider agrees to promptly provide copies of the responses to any
Regulatory Proceedings relating to the Subject Business actually submitted to
the Legal and Regulatory Department of the Company. In addition, upon a written
request from the Company, the Service Provider will provide any data on such
Regulatory Proceedings that may be required for regulatory filings. The Service
Provider further agrees to promptly provide information to the Company as
reasonably requested by the Company, such as a report in a form mutually agreed
by the Parties summarizing the nature of any Regulatory Proceedings relating to
the Reinsured Policies, the alleged actions or omissions giving rise to such
Regulatory Proceedings, inquiries or proceedings and copies of any files or
other documents that the Company may reasonably request in connection with its
review of these matters. Except as set forth in this Agreement, the Service
Provider shall supervise and control the investigation, contest, defense and/or
settlement of all Regulatory Proceedings relating to the Reinsured Policies at
its own cost and expense, and in the name of the Company when necessary.

 



Page 8

 

 

5.The Service Provider and the Company shall cooperate with each other with
respect to the Company Litigation and any Regulatory Proceedings relating to the
Subject Business. The Service Provider shall notify the Company promptly of any
Company Litigation and any Litigation involving Serious Injury (“Substantial
Litigation”), and in no event later than five (5) Business Days after receipt of
notice thereof. Similarly, the Company shall notify the Service Provider
promptly of any Company Litigation, and in no event later than five (5) Business
Days after receipt of notice thereof. Subject to the Company’s right to assume
and control the defense of any Company Litigation in accordance with this
paragraph 5, the Service Provider shall control, investigate, contest, defend or
settle, at its own cost and expense, including when necessary in the name of the
Company, any Litigation. The Service Provider shall keep the Company reasonably
informed of the progress of all Company Litigation it controls and any
Substantial Litigation. With regard to Substantial Litigation and Company
Litigation, at the Company’s request, the Service Provider shall provide a
report summarizing the nature of such Substantial Litigation or Company
Litigation, the alleged actions or omissions giving rise to such Substantial
Litigation or Company Litigation and copies of any files or other documents or
information that the Company may reasonably request in connection with its
review of these matters. In no event shall the Service Provider settle or
compromise any Company Litigation without the Company’s prior written consent
unless (A) there is no finding or admission of any violation of Applicable Laws
or any violation of the contractual rights of any person and no effect on any
other claims that may be made against the Company, or (B) the sole relief
provided is monetary damages that are paid in full by the Service Provider and a
full and complete release is provided to the Service Provider.

 

Subject to the Company’s right to assume and control the defense of any Company
Litigation in accordance with this paragraph 5, the Service Provider shall
manage all aspects of any Litigation, including coverage litigation, relating to
Claims, which includes but is not limited to:

 

a.Retention of, communication with and coordination with counsel to defend the
insured or the Company where appropriate; and

 



Page 9

 

 

 

b.Evaluation of Claims and coverage as needed, including as appropriate,
performing factual investigation of Claims, instituting or defending coverage
litigation.

 

Notwithstanding anything in this Agreement to the contrary, the Company shall
have the right to, at its own expense, participate fully in the defense of any
Litigation or Regulatory Proceeding with respect to the Reinsured Policies with
counsel of its own choice. In addition, with respect to any Company Litigation
or Regulatory Proceeding, the Company shall have the right to assume and control
the investigation, contest and defense of such Company Litigation or Regulatory
Proceeding (“Assumption of Control”) upon prior written notice to the Service
Provider.

 

In the event of an Assumption of Control by the Company pursuant to the
immediately preceding sentence, the Company shall:

 

x.have the right to choose counsel, with consent of the Service Provider (which
consent is not to be unreasonably withheld, delayed or conditioned);

 

y.have the exclusive right to settle or compromise the applicable Company
Litigation or Regulatory Proceeding in a manner that is consistent with how the
Company, in the ordinary course of business, settles or compromises any legal
action, proceedings or Regulatory Proceeding for which the Company is
responsible; provided, the Service Provider shall have the right to consent
(such consent not to be unreasonably withheld, delayed or conditioned) in
writing any such settlement or compromise in excess of $2,000,000.00 (inclusive
of defense and indemnification fees) with respect to a Company Litigation that
involves Reinsurer ECO/XPL; provided, further, that upon request, the Service
Provider shall have an opportunity to be associated with the Company, at the
Service Provider’s expense, in the defense of any Company Litigation that
involves Reinsurer ECO/XPL and is subject to Company’s Assumption of Control,
and Parties will reasonably cooperate in preparing to prosecute or defend or in
the prosecution or defense of such Company Litigation; and

 

z.keep the Service Provider reasonably informed with respect to the status of
any litigation or proceeding subject to an Assumption of Control.

 

6.The Service Provider shall assume the reporting and accounting obligations set
forth below:

 

a.As soon as practicable after the end of each month, but no later than twenty
(20) calendar days after each month from the Transition End Date until the
termination or expiration of this Agreement, the Service Provider shall provide
to the Company and their respective designated independent auditors such reports
and summaries (and, upon reasonable request of the Company, detailed supporting
records) related to the Reinsured Policies as may be reasonably required for use
in connection with the preparation of such financial statements, tax returns and
reports and to comply with the requirements of the Regulatory Authorities having
jurisdiction over the Company. The Parties shall cooperate in good faith to
establish the manner for the providing of such reports. The Service Provider
shall provide such reports, summaries and records to the Company as soon as
practicable but no later than twenty (20) days after the end of each calendar
quarter from the Transition End Date until the termination or expiration of this
Agreement. All such reports, summaries and records shall be accurate and
complete in all material respects.

 

Page 10

 

 

b.As soon as practicable, but not more than twenty (20) calendar days after the
end of each month from the Transition End Date until the termination or
expiration of this Agreement, the Service Provider shall provide to the Company
(i) the claims bordereau, which contains information as specified in
Article XI(A) (Reports and Remittances) of the Loss Portfolio Transfer Agreement
and other information reasonably requested by the Company, in a form to be
mutually agreed by the Parties and (ii) the report of aggregate Ultimate Net
Loss, which contains information as specified in Article XI(A) (Reports and
Remittances) of the Loss Portfolio Transfer Agreement.

 

c.The Service Provider shall promptly and timely provide notice to the Company
and the Service Provider of any changes in the reserve methodology used by the
Service Provider in calculating statutory reserves for the Reinsured Policies.
The Service Provider shall notify the Company and deliver to the Company a
claims summary report in the form attached hereto as Exhibit A (i) immediately
if a Claim is reserved for an amount greater than $250,000.00 and advise the
Company of any subsequent material developments pertaining thereto, and/or
(ii) promptly if a Claim involves a Serious Injury and advise the Company of any
subsequent material developments pertaining thereto

 

d.On and after the Transition End Date, the Service Provider shall deliver
communications and Notices relating to the Subject Business to the Company, and
any files and financial data on the Subject Business to the Company, as
requested and agreed upon between the Parties, such agreement not to be
unreasonably withheld.

 



Page 11

 

 

C.The Service Provider shall provide the Claims Handling and Administrative
Services in accordance with the following standards (the “Service Standards”):
(i) with care, skill, expertise, prudence and diligence that would be expected
from experienced and qualified personnel performing such duties in like
circumstances; (ii) in accordance with the terms of the Reinsured Policies,
(iii) in accordance with the applicable terms of this Agreement, and (iv) in
compliance with all Applicable Laws, including maintenance by the Service
Provider, its designees or their respective designees, as applicable, of all
licenses, authorizations, permits and qualifications from Regulatory Authorities
necessary to perform the Claims Handling and Administrative Services required by
this Agreement, and (v) to the extent consistent with clauses (i) through
(iv) of this paragraph C, in accordance with applicable industry standards.

 

D.The Service Provider shall ensure that from the Transition Period – Phase I
End Time and thereafter during the term of this Agreement, it, along with all of
its Affiliates, agents, Subcontractors and assignees, provides and maintains
Consents, permissions, rights, technology, sufficient expertise, trained
personnel, systems, facilities and procedures (financial, legal, accounting,
administrative or otherwise) and other resources as may be necessary or
appropriate to enable it to fulfill its obligations under this Agreement.

 

E.Unless otherwise provided under this Agreement, the Service Provider shall not
represent itself as the agent of the Company and shall not have any authority to
give on behalf of the Company any representations, warranties or undertakings
with regard to any matter, except as set out in this Agreement and/or the Loss
Portfolio Transfer Agreement.

 

F.The Parties shall cooperate and use their reasonable efforts in order that the
duties assumed by the Service Provider will be effectively, efficiently and
promptly discharged. In furtherance of the foregoing, the Company shall deliver
to the Service Provider such other documents and instruments as the Service
Provider may reasonably request in respect of its obligations hereunder. Each
Party shall, at all reasonable times under the circumstances, make available to
the other Party properly authorized personnel for the purpose of consultation,
deposition or investigations. If a requested witness is not an employee of the
Company or its affiliates, the Company will provide the Service Provider with
the last-known contact information regarding such witness.

 

G.In addition to information provided pursuant to this Services Article, the
Record Keeping, Audit and Inspection Article, or other articles of the
applicable Transaction Documents, upon request and reasonable Notice from the
Company, the Service Provider shall share information relating to coverage
positions taken by the Service Provider on behalf of the Company and shall, upon
request and reasonable Notice, discuss such positions with the Company’s legal
representatives for the purpose of maintaining consistency of coverage
positions, where appropriate. Provided, however, that nothing contained in this
paragraph G shall (i) limit the Service Provider’s right to control Claims and
to make final decisions with regard to Claims or (ii) cause the Service Provider
to provide information which would jeopardize the attorney-client or other
applicable privilege, or protections afforded by the work-product doctrine.

 



Page 12

 

 

ARTICLE IV - COMPANY OBLIGATIONS – TRANSITION PERIOD

 

A.After the Closing and through and including July 31, 2020 (the “Transition
Period – Phase I”), the Company will transition the claims handling of the
Subject Business to the Reinsurer and will reasonably assist in the
administration of Claims by providing the following services (the “Phase I
Transition Services”):

 

1.The Company will use its reasonable efforts to provide assistance to and
information requested by the Service Provider (including, as delegated by the
Service Provider, its Affiliates or its Subcontractors) to assist the Service
Provider to undertake the Claims Handling and Administrative Services in all
matters relating to the Subject Business including Reinsurer ECO/XPL, including
but not limited to:

 

a.Transferring to the Service Provider and its Subcontractors the Subject
Business Information and System Data reasonably required for the Service
Provider and its Subcontractors to perform the Claims Handling and
Administrative Services; and

 

b.Assisting the Service Provider and its Subcontractors with the migration of
Subject Business Information and System Data from the Company’s systems to the
Service Provider and its Subcontractors’ systems to the extent reasonably
required for the Service Provider and its Subcontractors to perform the Claims
Handling and Administrative Services.

 

2.The Company will administer Claims and Litigation with oversight by and
instructions from the Service Provider and its Subcontractors. In so doing, the
Company will have the following obligations:

 

a.Agreeing upon (such agreement not to be unreasonably withheld, delayed or
conditioned by the Service Provider) a format for claims approval requests from
the Company to the Service Provider and its Subcontractors and the timing for
such approval;

 

b.Providing timely notice to the Service Provider and its Subcontractors of
upcoming mediations and settlement conferences;

 

c.Obtaining prior approval from the Service Provider for any changes to
individual case reserves in excess of $100,000.00;

 

d.Obtaining prior approval from the Service Provider for any Claim payment,
settlement or commutation in excess of $50,000.00;

 

e.Obtaining prior approval (such approval not to be unreasonably withheld,
delayed or conditioned by the Service Provider) for any ex gratia payment and
requesting such advice from coverage counsel as the Company may deem necessary
in its reasonable discretion;

 



Page 13

 

 

f.Paying all Claims and associated expenses using funds from the Loss Escrow
Accounts; and

 

g.Maintaining claims handling procedures, including claims handler caseload,
consistent with claims handling procedures in place as of May 31, 2020.

 

B.Notwithstanding anything to the contrary in this Agreement, from the end of
the Transition Period – Phase I (i.e., 11:59 PM EST on July 31, 2020, the
“Transition Period – Phase I End Time”) until the Transition End Date
(“Transition Period – Phase II” and collectively with “Transition Period – Phase
I”, the “Transition Period”), the Service Provider shall assume responsibility
for and commence providing the Claims Handling and Administrative Services (or a
portion thereof, as the Parties may mutually agree), provided that the Company
shall continue to reasonably cooperate with the Service Provider as required by
paragraph F of the Services Article and provide the Service Provider and its
Subcontractors with the following services (the “Phase II Transition Services”
and together with the Phase I Transition Services, the “Transition Services”):

 

1.Allowing the Service Provider and its Subcontractors reasonable and prompt
access to claim files to the extent reasonably required for the Service Provider
and its Subcontractors to perform the Claims Handling and Administrative
Services;

 

2.Allowing the Service Provider and its Subcontractors reasonable and prompt
access to the Company’s claim staff with substantial knowledge of the Subject
Business to discuss current open claims, claim actions, and claim strategies,
including weekly meetings if requested, in each case to the extent reasonably
required for the Service Provider and its Subcontractors to perform the Claims
Handling and Administrative Services;

 

3.Continuing to provide the assistance as set forth in paragraph A.1 above in
this Company Obligations – Transition Period Article;

 

4.In the event the Company retains any portion of the Claims Handling and
Administrative Services after the Transition Period – Phase I End Time (as
allowed for in paragraph B of this Company Obligations – Transition Period
Article), then the Company will provide such services in accordance with
paragraph A.2 of this Company Obligations – Transition Period Article except,
for the avoidance of doubt, with respect to (i) any claims relating to any
Retained ECO/XPL or (ii) any Company Litigation of which the Company has assumed
control pursuant to paragraph B.5 of the Services Article.

 

5.For any Claims-related Transition Services provided by the Company that have
not been completely transitioned to the Service Provider by the Transition End
Date due solely to actions or omissions of the Service Provider (as such time
period may be extended pursuant to paragraph D below in this Company Obligations
– Transition Period Article), the Service Provider shall pay: (i) the actual,
documented labor cost incurred by the Company in relation to the provision of
such Transition Service by the Company to the Service Provider (without overhead
allocation, without mark-up and without profit) (the “Fees”) and (ii) all
actual, demonstrable and reasonable out-of-pocket costs (“Out-Of-Pocket Costs”).

 

Page 14

 

 

a.The Company shall invoice the Service Provider for the Fees, and all
Out-Of-Pocket Costs, on a monthly basis in arrears, and the Service Provider
shall pay the Company such Fees and Out-Of-Pocket Costs within 30 days of its
receipt of such invoice. Company shall provide information reasonably necessary
for the Service Provider to verify the accuracy of such Fees and Out-Of-Pocket
Costs with such invoices, as necessary.

 

C.During the term of this Agreement, including after the Transition End Date,
the Company, in furtherance of its obligation to reasonably cooperate with the
Service Provider under paragraph F of the Services Article, will provide any
documents, information and data not previously transitioned to the Service
Provider and its Subcontractors during the Transition Period to the extent such
documents, information and data are reasonably required for the Service Provider
and its Subcontractors to perform the Claims Handling and Administrative
Services.

 

D.Parties agree to each work diligently towards implementing the Schedule of
Transition Milestones attached hereto as Schedule A (the “Schedule of
Milestones”), and Parties shall cooperate with each other for timely
implementation of the Schedule of Milestones based on the terms contained
therein. The Parties shall use commercially reasonable efforts to minimize costs
associated with implementing and following the Schedule of Milestones. In the
event that any milestone is not satisfied or met as set forth on the Schedule of
Milestones, the Parties will attempt in good faith to mitigate or resolve such
delay promptly by negotiation through a representative from each Party. A
representative from each Party familiar with the circumstances surrounding the
delay will meet (which may be via teleconference or videoconference, as the
Parties agree) within three (3) Business Days after demand by either Party (by
written notice), or on such other date as may be mutually agreed, at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to exchange relevant information and to attempt to resolve or
remediate the delay or adjust the Schedule of Milestones equitably to account
for such delay.

 

E.For the avoidance of doubt, the Company shall retain the right to approve or
otherwise incur any Loss Adjustment Expenses during or prior to July 31, 2020,
regardless of when such Loss Adjustment Expenses are invoiced. To the extent any
such Loss Adjustment Expenses are paid by the Company, the Service Provider
shall reimburse the Company for such Loss Adjustment Expenses.

 

F.If, after the Transition End Date and solely due to the Company’s failure to
provide information and data relating to any open Claims (i.e., actively managed
Claims that are not deemed closed at the applicable time of determination,
including Claims that are reopened) in accordance with this Company Obligations
– Transition Period Article, there is a material and adverse impact on the
Service Provider’s ability to (i) assume or to provide Claims Handling and
Administrative Services or (ii) otherwise meet its obligations under this
Agreement, in each case, solely with respect to applicable open Claims:

 

Page 15

 

 

1.then, the Parties will attempt in good faith to mitigate or resolve such
failure promptly by negotiation through a representative from each Party. A
representative from each Party familiar with the circumstances surrounding the
situation will meet (which may be via teleconference or videoconference, as the
Parties agree) within two (2) Business Days after a written demand by the
Service Provider, or on such other date as may be mutually agreed, at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to exchange relevant information and to attempt to resolve or
remediate such failure within four (4) Business Days of the Company’s receipt of
the Service Provider’s written demand pursuant to this paragraph 1; and

 

2.if the Parties are not able to resolve any such failure of the Company to the
Parties’ mutual satisfaction pursuant to paragraph 1 above, and such failure of
the Company continues to have such material and adverse impact, then in addition
to any other rights or remedies the Service Provider may have under this
Agreement, at law or at equity, the Company shall pay, as liquidated damages and
not as a penalty, the sum of $5,000 for each Business Day until such failure of
the Company ceases to have such material and adverse effect; provided that the
Company’s total liability under this paragraph F shall not exceed $250,000.

 

ARTICLE V - Third-Party Reinsurance

 

A.The Company shall retain responsibility for all administration and collection
of all Third-Party Reinsurance. The Service Provider shall assist and cooperate
with the Company in connection with the administration and collection of all
Third-Party Reinsurance, including without limitation providing such information
as the Company may request on a timely basis.

 

B.Either Party, when so requested and to the extent permitted or required under
the relevant Third-Party Reinsurance agreement, shall afford a reinsurer under
such Third-Party Reinsurance (the “Third-Party Reinsurer”) an opportunity to be
associated with the Company or the Service Provider, at the Third-Party
Reinsurer’s expense, in the defense of any Litigation involving any Subject
Business that has been reinsured by such Third-Party Reinsurer, and all relevant
parties will reasonably cooperate in preparing to prosecute or defend or in the
prosecution or defense of such Litigation.

 

ARTICLE VI - SERVICE PROVIDER’S OBLIGATIONS

 

A.The Service Provider shall not be liable for a failure to provide the Claims
Handling and Administrative Services in accordance with the terms of this
Agreement to the extent such failure results from the Service Provider’s
reliance on inaccurate or inadequate information provided by the Company. The
Service Provider shall perform or re-perform the affected Claims Handling and
Administrative Services as soon as reasonably practicable once such inaccuracy
or inadequacy is realized or brought to its attention.

 



Page 16

 

 

B.The Service Provider shall bear all the expenses in connection with the Claims
Handling and Administrative Services provided by the Service Provider incurred
on or after the Transition Period – Phase I End Time until the expiration or
termination of the Loss Portfolio Transfer Agreement, including in the event
this Agreement is terminated prior to the expiration or termination of the Loss
Portfolio Transfer Agreement. This paragraph B shall survive the termination of
this Agreement.

 

ARTICLE VII - COMPLIANCE WITH LAWS

 

A.1.             In providing the Claims Handling and Administrative Services,
and in connection with maintaining, administering, handling and transferring the
data of the policyholders and other recipients of benefits under the Reinsured
Policies, including the Subject Business Information and System Data and the
Service Records, the Service Provider shall, and shall cause its Affiliates and
any permitted Subcontractor to, comply with (i) all Applicable Laws applicable
to the conduct of business which is the subject of this Agreement, including,
without limitation, any licensing, privacy, confidentiality and data security
obligations applicable to them or the Company and (ii) the provisions of written
privacy policies under which such information was gathered (a copy of each such
policy having been made available to the Service Provider by the Company), in
connection with the collection, use, disclosure, maintenance and transmission of
PII regarding any insureds or any other persons or entities with whom the
Company does business. Such Applicable Laws shall include those currently in
place and those which may become effective during the term of this Agreement,
including the Gramm-Leach-Bliley Act, the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”), Fair Credit Reporting Act and any other
Applicable Laws.

 

2.            The Service Provider shall entitle the Company and their auditors,
agents and representatives, at their sole cost and expense, and any Regulatory
Authorities, to the extent required by Applicable Law, to audit the Service
Provider’s compliance herewith upon reasonable notice and during normal business
hours. To the extent required by Applicable Laws, the Service Provider shall
also enable individual subjects of PII, upon request from such individuals, to
review and correct information maintained by the Service Provider about them and
to restrict use of such PII. The Service Provider agrees that all PII is
confidential and proprietary in nature, and that the Service Provider is
required by Applicable Laws to protect and keep confidential nonpublic
information obtained from the Company’s customers, and that said information
shall not be divulged by the Service Provider to any third parties or used in
any manner other than in connection with this Agreement and related transactions
between the Service Provider and the Company. The Service Provider shall not use
PII other than for the purposes of its business, and shall disclose it only to
those employees of the Service Provider with a specific need to know.
Accordingly, the Service Provider shall:

 

a.establish and maintain appropriate security measures to protect the security
and confidentiality of such PII as outlined by the state and federal
regulations;

 



Page 17

 

 

b.protect against any anticipated threats or hazards to the security or
integrity of customer information;

 

c.regularly maintain and monitor a security plan to protect against unauthorized
access to both physically and electronically maintained information or use of
such information that could result in substantial harm to customers, and review
the scope of security measures annually;

 

d.otherwise ensure compliance with regulations as set forth in paragraph A.1 of
this Compliance with Laws Article, as they may be amended, and any regulations
promulgated;

 

e.at the expiration of this Agreement, Service Provider agrees to keep
confidential all PII until it is returned or destroyed;

 

f.Service Provider shall notify the Company promptly if any breach of security
occurs or is reasonably expected to occur that may affect PII and document
responsive actions taken and post-incident review of events;

 

g.Service Provider shall notify the Company if any data breach occurs or is
reasonably expected to occur whereby any Subject Business Information and System
Data and the Service Records may be exposed through malicious means;

 

h.Make available to Company the information required for Company to provide any
accounting of disclosures or for any other purpose in accordance with HIPAA
rules;

 

i.Ensure that all Service Provider employees comply with all of the above
requirements.

 

3.            The Service Provider shall be responsible for all costs and
expenses arising from any data breach in connection with the Subject Business
Information and System Data and the Service Records or any breach of security
affecting PII, including but not limited to, the costs of notifying the
Company’s customers of such data or security breach and any related expenses,
unless such breach results solely from the Company’s actions.

 

4.            Within thirty (30) Business Days upon receipt of a written Notice
from the Company requesting the Service Provider to delete any PII within the
Subject Business Information and System Data or Service Records, the Service
Provider shall make such deletions in the event that such PII is not required
(i) for continued provision of the Claims Handling and Administrative Services
or (ii) by Applicable Laws.

 

5.            The Service Provider shall be insured with financially sound and
reputable insurance companies for data security and privacy liability covering
actual or alleged acts, errors or omissions committed by the Service Provider,
its Subcontractors, agents or employees, which policy(-ies) shall have limits of
liability of at least $1,000,000.00 per occurrence and $5,000,000.00 in the
aggregate (the “Privacy Insurance”). Servicer will furnish certificate(s) of
insurance evidencing the Privacy Insurance to the Company.

 

Page 18

 

 

6.            The terms set forth above in this Compliance with Laws
Article have been included herein based on the understanding by the Parties that
they are required to comply with HIPAA. To the extent that any relevant
provision of HIPAA has been excluded, is materially amended or interpreted in a
manner that changes the obligations of either Party under this Agreement, the
Parties agree to negotiate in good faith an amendment to this Agreement to give
effect to such revised obligations. The terms of this Agreement will be
construed in light of any interpretation of and/or guidance on HIPAA issued by
the Department of Health and Human Services or the Office of Civil Rights, from
time to time.

 

B.The Service Provider retains the right to control and direct the handling,
investigation, response and/or defense of any administrative or legal
proceedings by any Regulatory Authority relating solely to the Service Provider
as a reinsurance provider and not the service administrator. The Company agrees
to cooperate, participate and provide any necessary documentation if any such
investigations, administrative or legal proceedings occur.

 

ARTICLE VIII - TERM

 

Unless terminated earlier in accordance with the Termination Article, this
Agreement shall commence on the Closing Date and shall remain in force until the
Loss Portfolio Transfer Agreement is terminated pursuant to its terms.

 

ARTICLE IX - TERMINATION

 

A.The Company may terminate this Agreement, upon prior written Notice, in the
event that there is Cause, and the Service Provider fails to cure such Cause
within 30 Business Days following written Notice of such Cause. It being
understood that nothing in this paragraph A shall relieve either Party from the
administrative responsibilities or obligations under this Agreement unless and
until this Agreement is terminated.

 

B.In the event that any Regulatory Authority gives Notice to any Party that it
requires that this Agreement be terminated, then the recipient Party shall
immediately provide a copy of such Notice to the other Party and upon receipt of
such Notice by the other Party, the Parties shall discuss and, if possible,
agree whether to appeal the decision of the Regulatory Authority. If the Parties
do not agree to appeal the decision of the Regulatory Authority within 10
Business Days of each Party being provided with a copy of any Notice from the
Regulatory Authority requiring this Agreement to be terminated or any appeal is
rejected by the Regulatory Authority, this Agreement shall automatically
terminate.

 

C.Upon the reversion of any Claim, Litigation, or contract related to the
Subject Business under this Agreement, the Service Provider shall fully
cooperate in transferring Claims handling responsibility to the Company. Such
cooperation shall include, but not be limited to, transferring all claims files
and any other documents associated with the Subject Business or provision of
Claims Handling and Administration Services to the Company in a timely manner,
and shall be co-extensive with the Service Provider’s duty to cooperate under
paragraph F of the Services Article.

 

Page 19

 

 

 

D.Either Party may terminate this Agreement in the event of a material breach of
the other Party’s obligations under the Loss Portfolio Transfer Agreement or
this Agreement.

 

E.In the event of termination for any reason, the Service Provider shall
cooperate fully in the orderly transfer of the Service Provider’s obligations
under this Agreement to one or more replacement claim servicers designated by
the Company. The expenses and costs associated with such transfer shall be
(a) borne by the Service Provider alone if this Agreement is terminated by the
Company pursuant to paragraph A or paragraph D (as a result of a breach by the
Service Provider of its obligations) of this Termination Article, (b) borne by
the Company alone if this Agreement is terminated by the Service Provider
pursuant to paragraph D (as a result of a breach by the Company of its
obligations) of this Termination Article, (c) split equally between the Company
and the Service Provider if this Agreement is terminated pursuant to paragraph B
of this Termination Article.

 

F.Nothing herein shall relieve any Party from liability for any breach of this
Agreement prior to such termination.

 

ARTICLE X - WARRANTIES

 

The Service Provider warrants to the Company that:

 

A.The Claims Handling and Administrative Services shall be provided by suitable,
appropriately licensed, qualified, experienced and competent personnel engaged
by the Service Provider or its Subcontractors;

 

B.The Subcontractors providing services at the direction of the Service Provider
will be suitable, appropriately licensed, qualified, and experienced;

 

C.The Service Provider will not surrender and shall at all times comply with
such Consents as are necessary for the provision of the Claims Handling and
Administrative Services; and

 

D.The Claims Handling and Administrative Services shall be provided in
accordance with and shall at all times comply with the Service Standards.

 

ARTICLE XI - RECORD KEEPING, AUDIT AND INSPECTION

 

A.The Service Provider shall keep detailed records of all activities carried out
in connection with the provision of the Claims Handling and Administrative
Services, including but not limited to all data (including personal data),
information, financial transaction records, text, statistics, analysis and other
materials embodied in any form relating to the Subject Business and any other
records that are expressly required to be kept by the Service Provider under
this Agreement (the “Service Records”). The Service Provider agrees to permit
the Company (or its designee), to audit the Service Records at least quarterly
(as agreed between the Parties), in order to track the reserves of the Subject
Business. The Service Provider will provide all reasonable information,
including access to Service Records, for such purposes. The Company shall, at
its own expense, be entitled to make copies of the Service Records for these
purposes.

 



Page 20

 

 

B.The Service Provider shall keep the Service Records for ten (10) years
following the Closing Date, which period is subject to extension as reasonably
requested by the Company (such period, the “Record Retention Period”). unless
this Agreement has terminated or expired before the end of the Record Retention
Period. Notwithstanding the foregoing, after the expiration or termination of
this Agreement, the Service Provider shall return all of the Service Records to
the Company, if requested by the Company.

 

C.Each Party shall, and shall ensure that its Affiliates, Subcontractors, agents
and representatives, grant to the other Party and its agents and
representatives, and to any statutory auditor of the other Party, Regulatory
Authority or Third-Party Reinsurer (or its designee), to the extent permitted or
required under the relevant Third-Party Reinsurance agreement, the right of
access to such Party’s premises, systems (with the exception of the Company’s
systems), such Party’s personnel, Subject Business Information and System Data
and the Service Records as the other Party may reasonably require during normal
business hours in order to:

 

1.Verify that the Party is complying with the terms of this Agreement, including
compliance with Applicable Law;

 

2.Identify suspected fraud or material accounting mistakes, in which case the
other Party and any statutory auditors of the other Party or its authorized
agents, a Regulatory Authority or a Third-Party Reinsurer (or its designee), to
the extent permitted or required under the relevant Third-Party Reinsurance
agreement, may discuss any matter with any Party personnel as the other Party
may reasonably require;

 

3.Fulfill any request by a Regulatory Authority in the course of carrying out
its reporting functions;

 

4.Inspect the integrity, confidentiality and security of the Subject Business
Information and System Data and Service Records subject to privilege.

 

D.Subject to any requirements specified by a Regulatory Authority and paragraph
E below, any audit, investigation or monitoring undertaken in accordance with
this Record Keeping, Audit and Inspection Article shall be subject to the Party
providing at least five (5) Business Days’ Notice of any audit including high
level details of the part of the other Party’s organization that the Party
intends to audit pursuant to these provisions.

 

E.Where an audit is required by the Party for reasons of suspected fraud or
material non-compliance, the Party shall, to the extent permitted by Applicable
Law, disclose the objective of the audit to a senior representative of the other
Party, as soon as reasonably practicable and in any event two (2) Business Days
before commencing the audit, who shall undertake to keep the objective of the
audit confidential from any person or function who is, or might reasonably be
expected to be, the subject of such audit.

 



Page 21

 

 

F.If any audit or other inspection by or on behalf of a Party (the “Auditing
Party”) demonstrates any non-compliance by the other Party or any of its
Affiliates, Subcontractors or agents and representatives (collectively, the
“Audited Party”) of the Audited Party’s obligations in connection with this
Agreement, the Audited Party shall, without prejudice to any other rights and
remedies the Auditing Party may have, remedy the cause of such non-compliance as
soon as reasonably practicable to the reasonable satisfaction of the Auditing
Party (including its designee).

 

G.Each Party shall ensure that any software, hardware and any documentation,
including maintenance documentation, required to retrieve and read any Subject
Business Information and System Data or Service Records stored in non-print
media (including electronic, optical or magnetic media) insofar as the Subject
Business Information and System Data or Service Records are in the other Party’s
possession and/or control, are retained until the expiration of the term of this
Agreement. The Company will provide twenty (20) Business Days written Notice to
the Service Provider of its desire to destroy any of the Subject Business
Information and System Data or Service Records pursuant to its record retention
policy or Applicable Laws.

 

H.The inspection or audit, or failure to inspect or audit, shall not in any way
relieve the Parties from their obligations under this Agreement.

 

I.The Confidentiality Article of the Loss Portfolio Transfer Agreement is hereby
incorporated by reference and shall apply to this Agreement mutatis mutandis,
and Parties shall comply with all Applicable Laws relating to the
confidentiality of personal information. The Service Provider shall, and shall
cause its Affiliates and Subcontractors to whom Subject Business Information and
System Data or Service Records are provided to, establish and maintain
environmental, safety and facility procedures, data security procedures and
other administrative, physical and technical safeguards against the destruction,
loss, unauthorized access or alteration of the data and information of the
Subject Business in the possession of the Service Provider (and its Affiliates
and Subcontractors), which are no less rigorous than those maintained by the
Service Provider for its own information of a similar nature and no less
rigorous than required by Applicable Laws, including laws concerning data
privacy and personally identifiable information.

 

J.Subject to the Confidentiality Article of the Loss Portfolio Transfer
Agreement (incorporated herein by reference), each Party shall, and shall assure
that all personnel shall promptly and fully cooperate at all times with the
Regulatory Authorities and their appointees and representatives, including by:

 

1.Making itself readily available for meetings with the Regulatory Authorities
and their appointees and representatives, as requested;

 

2.Giving the Regulatory Authorities and their appointees and representatives
access to:

 



Page 22

 

 

a.Any records, files, tapes or computer systems (including all records specified
and/or referred to in this Article) which are within its possession or control;

 

b.Any relevant personnel; and

 

c.Any facilities which the Regulatory Authorities and their appointees and
representatives may request.

 

3.Producing to the Regulatory Authorities and their appointees and
representatives any records, files, tapes or computer systems in its possession
or control, as requested by the Regulatory Authorities;

 

4.Printing information in its possession or control which is held on computer or
on microfilm or otherwise converting it into a readily legible document or any
other record which the Regulatory Authorities and their appointees and
representatives may request;

 

5.Permitting the Regulatory Authorities and their appointees and representatives
to copy documents or other material on its premises and to remove copies and
hold them elsewhere, or providing any copies, as requested by the Regulatory
Authorities;

 

6.Answering truthfully, fully and promptly all questions which are reasonably
put to it by the Regulatory Authorities and their appointees and
representatives; and

 

7.Permitting the Regulatory Authorities and their appointees and representatives
to have access to any of its premises, with or without Notice, and shall take
reasonable steps to procure that its agents and suppliers and Subcontractors
permit such access to their business premises where requested by the Regulatory
Authorities, subject to privilege.

 

ARTICLE XII - COMPLAINTS

 

A.For the purposes of this Complaints Article, a “Complaint” means any oral or
written expression of a material dissatisfaction (whether justified or not)
about the provision of, or failure to provide, the Claims Handling and
Administration Services, including, without limitation:

 

1.Disagreements with the way a Claim has been handled;

 

2.Allegations of inappropriate and/or unprofessional behavior;

 

3.Legal action, or threats of legal action, against the Service Provider or
Company for any dissatisfaction in the claims handling process.

 



Page 23

 

 

B.The Parties shall notify each other as soon as practicable and in any event
within five Business Days upon receipt of any Complaint directly from a
complainant. Any such Complaints received by the Company from the Service
Provider or any Complaints received directly by the Company shall be
acknowledged by the Company within five Business Days of receipt of such
Complaint by the Company, and such acknowledgment shall include the handling
procedure with respect to such Complaint, as practicable. The Company will
provide a copy of such response to the Legal and Regulatory Department of the
Service Provider.

 

C.With respect to any Complaint, the Service Provider will act in accordance
with Applicable Laws.

 

ARTICLE XIII - NOTICES

 

The Notices Article of the Loss Portfolio Transfer Agreement is hereby
incorporated by reference and shall apply to this Agreement mutatis mutandis.

 

ARTICLE XIV - AMENDMENTS

 

This Agreement may be modified or otherwise amended, and the observance of any
term of this Agreement may be waived, if such modification, amendment or waiver
is in writing and signed by the Parties.

 

ARTICLE XV - COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall constitute an original, but all of such
counterparts taken together shall constitute but one and the same Agreement.

 

ARTICLE XVI - NO ADDITIONAL CONSIDERATION

 

This Agreement is being entered into in consideration of the Transaction. Except
as otherwise set forth herein, there shall be no fee or other consideration due
to the Service Provider for performance of the Claims Handling and
Administrative Services under this Agreement with respect to the Reinsured
Policies. Except as otherwise provided by this Agreement, all expenses of the
Service Provider shall be borne solely by the Service Provider.

 

Except as otherwise set forth herein or in the Loss Portfolio Transfer
Agreement, (i) there shall be no fee or other consideration due to the Company
for performance of the Transition Services and (ii) all expenses of the Company
shall be borne solely by the Company.

 

ARTICLE XVII - ASSIGNMENT

 

Neither Party shall assign any of its rights or obligations under this Agreement
without the prior written consent of the other Party other than any assignment
by the Company to any of its Affiliates.

 



Page 24

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives:

 

AMERICAN HALLMARK INSURANCE COMPANY OF TEXAS
HALLMARK SPECIALTY INSURANCE COMPANY
HALLMARK INSURANCE COMPANY
HALLMARK NATIONAL INSURANCE COMPANY

Hallmark County Mutual Insurance Company

 

By:   

 

Title:   

 

DARAG BERMUDA LTD.

 

By:   

 

Title:   

 



Page 25

 

 

SCHEDULE A

 

SCHEDULE OF TRANSITION MILESTONES

 

(See attached)

 





 

 

[tm2026566d1_ex10-1img01.jpg]

 





 

 

[tm2026566d1_ex10-1img02.jpg]

 





 

 

EXHIBIT A

 

FORM OF CLAIMS SUMMARY REPORT

 

Gross Indemnity Reserve: $ Gross Expense Reserve:   Hallmark U/W Entity:  
Reinsurance:   Line of Business:   Class of Business:   Named Insured:  
Claimant or Plaintiff:   Claim Number:   Policy Number:   Policy Period:  
Policy Limit:   Date of Loss:   Deductible or SIR:   DNR or Claim Made Date:  
Attachment Point:   Claim or Loss Type:   Loss Location:   Prepared by:   Date
Prepared:   Coverage:   Description of Occurrence/Wrongful Act/Loss:   Liability
Analysis or Cause of Loss Determination:   Damages or Loss Estimates:   Reserve
Analysis:   Resolution or Loss Adjustment Strategy/Subrogation:  

 





 